Citation Nr: 0610048	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  05-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by: Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from June 1957 to February 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The veteran testified at a hearing before the undersigned 
Judge in February 2006.  A transcript of the hearing 
testimony is associated with the claim file.

FINDING OF FACT

The veteran's current bilateral hearing loss is attributable 
to noise exposure in service.


CONCLUSION OF LAW

Bilateral ear hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  In support of his claim, the veteran states 
that as range officer, competitive shooter for the Marine 
Corps and rifle company commander in Vietnam, he was 
constantly surrounded by loud noises, firearms and artillery, 
which affected his hearing. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For a claim of service connection for hearing loss, the Court 
has held that the absence of evidence of a hearing loss 
disability in service is not fatal to a veteran's claim, and 
that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993), Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Initially, the Board notes that the service medical records, 
including the reports of entrance and separation, do not 
contain a complaint, finding, or history of bilateral hearing 
loss.  A May 1959 service medical record shows a diagnosis of 
external otitis.

However, the veteran has evidence of current bilateral 
hearing loss and a medically sound basis for attributing the 
disability to service.  According to records from an 
audiology examination dated January 2006 from a private 
physician, the veteran has bilateral, noise-induced hearing 
loss, probably due to rifle or pistol noise exposure.  The 
veteran informed the private physician of his military 
history.  Additionally, an April 2004 audiology examination 
shows bilateral hearing loss. 

Service records indicate that the veteran was an infantry 
officer who was also involved in competitive shooting.  The 
veteran received the Rifle Expert's Medal, Caliber .45 
Expert's Medal, Gold Distinguished Marksman Medal and Gold 
Holcomb Trophy Medal for his rifle expertise.  The veteran 
testified that since service, he has not been exposed to any 
loud noises.  

As there is evidence of current bilateral hearing loss and a 
January 2006 medical opinion specifically relating the 
bilateral hearing loss to rifle and pistol noise, there is 
sufficient evidence to serve as a basis for the grant of 
service connection for left ear hearing loss.  See Hensley, 
Ledford.

In light of the all the evidence of record, including the 
most recent medical examination relating the current 
bilateral hearing loss to rifle or pistol noise exposure, and 
resolving doubt in favor of the veteran, the Board finds that 
the veteran has established that the current bilateral 
hearing loss originated in service.  Thus, the evidence 
supports a grant of service connection for bilateral hearing 
loss. 

The Board has considered the veteran's claim to reopen with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq.  (West Supp. 2005).  Given the 
favorable outcome as noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  







ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


